13‐1350
     Liu v. Mount Sinai School of Medicine



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



           At a stated term of the United States Court of Appeals for the
     Second Circuit, held at the Thurgood Marshall United States Courthouse,
     40 Foley Square, in the City of New York, on the 26th day of March, two
     thousand fourteen.

     PRESENT:
                             RICHARD C. WESLEY,
                             DEBRA ANN LIVINGSTON,
                             RAYMOND J. LOHIER, JR., 
                                       Circuit Judges. 
     _________________________________________

     WEN LIU,

                                       Plaintiff‐Appellant,
                             v.                                       13‐1350

     MOUNT SINAI SCHOOL OF MEDICINE AND 
     AGENTS, JEFF COHEN, MOUNT SINAI MEDICAL,
     JUAN WISNIVESKY, KAREN JOHNSON, MOUNT
     SINAI MEDICAL CENTER ‐ LABOR RELATIONS, 
     JACQUELINE ARCINIEGA, PRIMARY CARE 
     BUILDING ‐ THE DIVISION OF GENERAL
     INTERNAL MEDICINE ‐ MOUNT SINAI HOSPITAL,
VAISHALI PATEL, MOUNT SINAI DEPARTMENT
OF EMERGENCY MEDICINE, ABIOLA A. FASINA,
MOUNT SINAI SCHOOL OF MEDICINE ‐ MOUNT
SINAI DEPARTMENT OF EMERGENCY MEDICINE,

                      Defendants‐Appellees.
_________________________________________

FOR APPELLANT:                  Wen Liu, pro se, New York, NY.

FOR APPELLEES:                  Rory J. McEvoy, Esq., Edwards Wildman
                                Palmer LLP, New York, NY.

      Appeal from a judgment of the United States District Court for the

Southern District of New York (Sullivan, J.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Appellant Wen Liu, proceeding pro se, appeals from the judgment of

the district court granting summary judgment in favor of Appellees Mount

Sinai School of Medicine and its employees, as to Appellant’s claims of

negligence, medical malpractice, and employment discrimination.  We

assume the parties’ familiarity with the underlying facts, procedural history

of the case, and issues on appeal.



                                      2
      We review de novo a district court decision dismissing a complaint

pursuant to Rule 12(b)(6).  See Jaghory v. New York State Depʹt of Educ., 131

F.3d 326, 329 (2d Cir. 1997).  To survive a Rule 12(b)(6) motion to dismiss, the

complaint must plead “enough facts to state a claim to relief that is plausible

on its face.”  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  A district court’s decision to deny

equitable tolling is reviewed for abuse of discretion. See Fernandez v. Chertoff,

471 F.3d 45, 51 (2d Cir. 2006).

      Appellant has abandoned any argument that the district court erred in

dismissing her negligence claims.  See, e.g., United States v. Yousef, 327 F.3d

56, 115 (2d Cir. 2003) (“[This Court] will not consider an argument raised for

the first time in a reply brief.”).  We affirm the dismissal of her malpractice

claims and employment law claims, substantially for the reasons stated by

the district court.  We have considered Appellant’s remaining arguments

and find them to be without merit.  For the foregoing reasons, the judgment

of the district court is hereby AFFIRMED.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk




                                         3